DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to Applicant’s claimed invention is US Patent 4,082,947 (hereinafter “Haywood”), US Patent 4,146,785 (hereinafter “Neale”), US PG Publication 2009/0114267 A1 (hereinafter “Thompson”), and US PG Publication 2014/0069481 A1 (hereinafter “Eom”).
Haywood teaches a solar tracker (abstract) which includes horizontal driving motor and horizontal control/positioning circuit to move the solar panel for tracking (Fig. 7). 
Neale teaches solar tracking systems and collectors (abstract and Fig. 5). Neale teaches motors for rotation of the panel(s) are controlled by a limit control circuit that uses limit switches (58, 59) to determine if the motor should be energized for movement or if the power should be removed to prevent movement (Col. 5, lines 29-Col. 6, line 10). 
Thompson teaches solar trackers (abstract). Thompson teaches limit switches are used at respective ends of desired rotation (i.e. AM limit, PM limit) and that the limit switches will govern the movement of the device between the two positions (paragraphs 0033-0034 and 0052). 
Eom teaches a solar tracking apparatus (abstract) including limit switches for the respective azimuthal/altitude rotations, where the solar panel contacts the limit switches (paragraph 0062). 
Haywood, Neale, Thompson, and Eom, either alone or in combination, are silent to the presence and capability of horizontal and altitude adjustment moving tabs which move along the horizontal and altitude adjustment rotors of the respective motors to come into contact with the respective contact/cut-off limit switches of the horizontal and altitude adjustment portions, in conjunction with the other features of instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726